                                                                            JS-6
    1

    2

    3

    4

    5

    6

    7

    8

    9
                          UNITED STATES DISTRICT COURT
  10
                         CENTRAL DISTRICT OF CALIFORNIA
  11

  12
        FARADAY&FUTURE INC.,                  Case No. 2:18-cv-8807-DSF (MRWx)
  13
                               Plaintiff,     ORDER ON STIPULATION OF
  14                                          DISMISSAL WITH PREJUDICE AND
                   vs.                        WITHOUT COSTS
  15
     ADIENT PLC, individually and as          [Stipulation of Dismissal Filed
  16 successor-in-interest to FUTURIS         Concurrently Herewith]
     AUTOMOTIVE (US) INC., d/b/a
  17 FUTURIS GROUP; and ADIENT US
     LLC,
  18
                             Defendant.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            ORDER ON STIPULATION OF DISMISSAL
                                                 Case No. 2:18-cv-8807-DSF (MRWx)
4836-6469-2907.1
    1                                                 ORDER
    2              Upon stipulation of the parties, all claims and counterclaims in this action are
    3   hereby dismissed with prejudice. Each party shall bear its own costs and attorney fees.
    4

    5              IT IS SO ORDERED.
    6    DATED: October 30, 2019
    7                                               Honorable Dale S. Fischer
                                                    UNITED STATES DISTRICT JUDGE
    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                                           ORDER OF DISMISSAL
                                                      -1-       Case No. 2:18-cv-8807-DSF (MRWx)
4836-6469-2907.1
